Citation Nr: 1230167	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-21 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A May 2007 Board decision granted entitlement to service connection for PTSD.  A June 2007 rating decision implemented the grant of service connection, and assigned a 30 percent disability rating, effective June 20, 2003.  A notice of disagreement was received in September 2007 with regard to the disability rating and effective date assigned.  A statement of the case was issued in May 2008, and a substantive appeal was received in July 2008.  A June 2011 Board decision denied entitlement to an earlier effective date for the grant of service connection for PTSD.

A March 2008 rating decision denied entitlement to a TDIU.  A notice of disagreement was filed in May 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.

These matters were remanded in June 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been productive of social impairment, with anxiety, chronic sleep impairment, irritability, flashbacks and nightmares, but not manifested by suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and, neglect of personal appearance and hygiene. 

2.  The Veteran's service-connected PTSD does not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent (but no higher) for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9411 (2011).

2.  The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

Initially, the Board notes that since the issue of entitlement to an initial increased rating for PTSD is a downstream issue from that of service connection (for which a VCAA letter was duly sent in September 2003), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The September 2003 letter with regard to his claim of service connection for PTSD, effectively notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In any event, a VCAA notice was issued to the Veteran in June 2008, with regard to his claim for an increased rating.

In October 2007, a VCAA letter was issued to the Veteran with regard to his claim for a TDIU.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an effective date.  Id.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the June 2011 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, VA outpatient treatment records, private treatment records, and lay statements from the Veteran.  The Board notes that all Spanish documents have been translated to English.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has been afforded several VA examinations which will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

Initial increased rating

As detailed hereinabove, a June 2007 rating decision implemented the Board's May 2007 grant of service connection for PTSD, and a 30 percent disability rating was assigned, effective June 20, 2003.  In a June 2011 decision, the Board denied entitlement to an earlier effective date for the grant of service connection for PTSD.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Turning to the rating criteria for PTSD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

An evaluation of 30 percent is warranted for PTSD with occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id.

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

The record includes VA examination reports, VA outpatient treatment records, private treatment records and evaluations dating back to the 1980's, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's PTSD.

VA psychiatric outpatient records dated in July 2003 and February 2004 reflect similar observations by the examiner.  The records reflect that the Veteran had good personal grooming.  There were no gross neurological deficits.  His mood was described as "good" with anxious affect.  He was relevant, logical, and coherent.  His thought content related to his change in behavior and how medication had helped with his restlessness.  He did not report any perceptual disturbances.  He was not delusional, and not suicidal or homicidal.  Cognitive functions were grossly intact.  He had adequate social judgment with poor insight into his psychiatric condition.  The examiner assigned a GAF of 60.

A September 2003 VA examination report reflects that the examiner reviewed prior mental health treatment records from the 1980's which reflected diagnoses of generalized anxiety disorder, alcohol abuse in remission, rule out compulsive disorder, depressive disorder not otherwise specified with anxiety and hysterical components, and major depression with psychosis.  He complained of poor sleep and anxiety.  He reported that he stays home or goes out with his wife.  His wife manages all of his affairs.  He reported that he had to stop working due to not doing business right as he was not able to do his accounting and he was getting lost and disoriented.  He complained of forgetting many things and poor memory but reported some improvement with treatment.  He complained of variation of his mood with periods of depression.  He reported periods of irritability and aggression towards his spouse.  On mental status examination, he was adequately groomed.  He was alert and oriented to person, place and year.  His mood was anxious and slightly depressed.  His affect was constricted.  His attention, concentration, and memory were fair.  His speech was clear and coherent.  He was not hallucinating.  He was not suicidal or homicidal.  His insight and judgment were fair.  He exhibited good impulse control.  The examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner diagnosed anxiety disorder, not otherwise specified with depressive features, and cognitive disorder due to age.  The examiner assigned a GAF of 60.  

A December 2003 private psychological consultation reflects the Veteran's report that he has recurrent thoughts of service.  He experiences nightmares.  He is married with three children, one deceased.  He goes to church but due to limited financial resources he does not engage in any other activity.  A typical day involves resting and watching television.  He has multiple medical conditions which prevent him from engaging in any type of extraneous activity.  His children visit frequently.  On mental status examination, his grooming was appropriate.  He did not present abnormal gestures or mannerisms.  He made eye contact and was pleasant.  He was able to respond to questions, although he is hard of hearing.  His wife clarified information to him in response to some questions.  His gross motor functioning seemed adaptive.  His general psychosocial presentation was uneventful.  His verbalizations were adaptive.  He did not present signs of receptive or of expressive speech deficits.  His articulation was within normal limits also.  His vocabulary seemed adaptive in terms of complexity and sophistication.  His voice was audible with normal pitch and inflection.  His thought process was goal directed without signs of derailments.  He did not present delusional thought trends.  No other abnormal thought contents were detected.  No perceptual abnormalities were reported.  His mood was within normal range.  His affect was congruent with thought content and full ranged.  He seemed to be moved by the traumatic experiences he related.  He was oriented to time, person and place.  His judgment was unimpaired.  The examiner summarized that the Veteran has nightmares, survivor's guilt, inability to control his levels of anxiety, depression, and cognitive alterations.  He has an impairment of his capacity to utilize his non-verbal intelligence with significant impairment of his verbal memory and construction abilities.  He has difficulties dealing with space as he tends to get lost.  He also has recurrent periods of mental dullness that by day heightens his cognitive and general adaptive resources.  His mathematical reasoning abilities were preserved but he experiences difficulties concentrating while performing these operations.  The examiner diagnosed PTSD and organic amnesic disorder.  The examiner assigned a GAF of 50.  

A June 2004 private psychiatric evaluation reflects complaints of sleep problems, anxiety, irritability, hypervigilance, and flashbacks about combat in Korea.  He often feels nervous and depressed with a lack of energy, hopelessness, helplessness, with an inability to concentrate and persistent suicidal thoughts.  He has vivid intrusive recollections of traumatic events of Korea.  He likes to stay away from people, feeling uncomfortable around people and he prefers to stay isolated.  He has no close friends and feels detached from others.  He avoids places and activities that arouse recollections of war.  On mental status examination, he looked anxious but his eye contact was good.  He was nervous and his affect was mobile.  His speech had diminished production.  He denied auditory hallucinations.  His thought form was goal oriented.  His thought content was related to his combat experiences in Korea.  He denied active suicidal plans but has recurrent thoughts about suicide.  He denied homicidal ideations.  He was alert and well oriented to person, time, and place.  His memory was intact remotely and recently, but immediately was impaired due to marked anxiety.  His attention and concentration was impaired.  His abstract thinking was concrete.  His impulse control was impaired.  The examiner diagnosed PTSD and major depression with psychosis.  A past history of schizophrenia was noted.  The examiner also noted that he has early symptoms of cognitive deficits, specifically minimal cognitive impairment (MCI).  The examiner assigned a GAF of 48 and a GAF of 50 for the past year.  

A September 2006 VA examination report reflects that the Veteran worked as a traveling salesman for 30 years until 1989.  He has not worked since then.  The Veteran reported that in the last year he had been feeling sad, depressed, with irritability, with loss of interest for the daily activities, with loss of energy, with insomnia, with inability to feel pressure in daily talks, with inability to concentrate, with anxiety, restlessness and tension.  No psychotic symptoms were reported.  He reported moderate memoray impairment of recent events.  He reported severe symptoms on a daily basis in the last several years that are interfering in his living activities.  On mental status examination, he was appropriately dressed with adequate hygiene, and he was cooperative.  He was spontaneous and established eye contact with the examiner.  He was alert and in contact with reality.  There was no evidence of psychomotor retardation or agitation.  There were no tics, tremors, or abnormal involuntary movement.  His thought process was coherent and logical.  There was no loosening of association and no evidence of disorganized speech.  There was no evidence of delusions and no evidence of hallucinations.  He has no phobias, obsessions, panic attacks or suicidal ideas.  His mood was depressed.  His affect was constricted and appropriate.  His memory was moderately impaired for recent events and intact for remote events.  His abstraction capacity was normal.  His judgment was fair.  His insight was fair.  The examiner opined that the signs and symptoms described above are seriously interfering with the Veteran's employment and social functioning.  There was no impairment of thought process or communication; no evidence of inappropriate behavior; and, he was able to maintain basic activities of daily living.  The examiner referenced an August 2006 mini-mental exam which showed moderate cognitive impairment.  The examiner diagnosed major depressive, recurrent, without psychotic features, and assigned a GAF score of 50.  

A May 2007 VA psychiatric treatment record reflects that Veteran's mood was somewhat anxious.  His affect was restricted.  He had no suicidal or homicidal ideas.  He spoke clear and his speech was relevant and goal directed.  The hallucinations seemed to be in control.  His insight and judgment were limited.  The assessments were major depressive disorder with psychiatric features and cognitive memory deficit.  The GAF score assigned was 40.  

A September 2007 VA psychiatric treatment record reflects that the Veteran reported nightmares and sleeping problems.  His mood was dysphoric and his affect was constricted.  He had no suicidal or homicidal ideas.  He spoke clear and his speech was relevant and goal directed.  He reported flashbacks from the war.  No hallucinations were reported.  His insight and judgment were limited.  The assessments were PTSD, Parkinson's disease, cognitive memory deficit, and rule out Alzheimer disease late onset.  The examiner assigned a GAF of 40.

An August 2008 VA psychiatric treatment record reflects that the Veteran attempted suicide a week prior by overdosing on medications.  He was hospitalized for a week and stabilized.  He had been experiencing multiple conflicts with his family and wife.  He reported that his wife is verbally abusive to him and he wanted to disappear.  He stated that he regretted his actions and denied suicidal or homicidal ideations.  He has difficulty sleeping.  He denied auditory or visual hallucinations.  He feels anxious during the day with mild depression.  His energy and concentration are fair.  

An August 2008 VA psychiatric treatment record from a week later reflects that the Veteran has visited the clinic various times due to symptoms of increased anxiety, agitation, problems with sleep which developed over time in association of a pre-existing problem of progressive memory loss and other cognitive deficits, diagnosed as dementia.

An October 2008 VA psychiatric outpatient treatment record reflects that the Veteran was calm, appropriately dressed and groomed.  He did not have spontaneous vocal speech.  His mood was depressed but his mood and affect were appropriate.  He denied any homicidal or suicidal thoughts, plans or ideas.  He denied racing thoughts.  Delusional thoughts were not elicited.  He was coherent, relevant and logical.  He did not have loose associations; flight of ideas; phobias; panic attacks; obsessions or compulsions; or disorders of perception.  He reported visual hallucinations but denied auditory hallucinations.  He was alert and fully oriented to place and person but disoriented in time.  His memory and concentration were not preserved.  His insight was superficial to poor and his judgment was diminished.  The diagnoses were dementia due to Parkinson's disease versus vascular dementia, and major depressive disorder with psychotic features by history.  The examiner assigned a GAF of 55.  

A November 2008 VA psychiatric outpatient treatment record reflects that the Veteran was well groomed with good hygiene.  His mood was euthymic.  His affect was appropriate.  He had no suicidal or homicidal ideas.  He spoke clear, and his speech was relevant and goal directed.  No hallucinations were reported.  His insight and judgment were limited.  The assessments were major depressive disorder, PTSD, and cognitive memory deficit, rule out dementia.  

An August 2009 VA psychiatric outpatient treatment record reflects complaints of insomnia and seeing people.  On objective examination, his appearance and behavior were good and he was cooperative.  He exhibited mild diskinectic movements in his arms and mouth.  His speech was spontaneous and at an adequate volume and production and was coherent and fluent.  His mood was dysthymic.  His affect was constricted.  His thought process was coherent, goal directed, and relevant.  He had no racing thoughts.  He had no suicidal or homicidal ideations and no ideas of reference.  He reported visual hallucinations, mostly at nighttime.  No auditory hallucinations were reported.  He was awake, alert and oriented in person and partially oriented to time.  

VA psychiatric outpatient treatment records dated in April 2009, June 2010, and February 2011 essentially reflect the same objective findings.  He had good grooming and hygiene; good eye contact; and, was cooperative.  There was minimal diskinesias.  His speech was spontaneous, he had adequate volume and production, and was coherent and fluent.  His mood was fine.  His affect was constricted.  His thought process was coherent, goal directed, relevant, with no racing thoughts.  He had no suicidal or homicidal ideations.  There were no perceptual disturbances.  He was awake, alert, oriented in person but partially oriented to time and place.  His attention and concentration were fair.  His insight was fair and his judgment was adequate.  The assessment was major depressive disorder and PTSD and cognitive memory deficit.

A May 2011 VA psychiatric outpatient treatment record reflects the Veteran's complaints of feeling anxious and down.  His physical problems continue to disturb him.  His wife reported hearing him scream at night.  He had good grooming and hygiene, good eye contact, and he was cooperative.  There was no diskineasias.  His speech was spontaneous, with adequate volume and production, and his speech was coherent and fluent.  His mood was worried and his affect was constricted.  His thought process was coherent, goal directed, relevant, with no racing thoughts.  He had no suicidal or homicidal ideations.  He denied any hallucinations.  He was awake, alert, and oriented in person, and partially oriented to time.  He was partially oriented to place; his attention and concentration were diminished.  His memory recall was faulty.  His insight was fair.  His judgment was adequate.  The examiner stated that the Veteran has episodes of anxiety and depression but he is not suicidal.  He has memory deficits present.  The diagnoses were PTSD, dementia, and major depressive disorder.  A GAF of 55 was assigned.

An August 2011 VA examination report reflects that the Veteran was clean and casually dressed.  His speech was coherent.  His attitude was cooperative, friendly, and attentive.  His affect was constricted.  Diskinetic movements were observed.  His mood was anxious.  His attention was intact, but he was unable to do serial 7's or spell a word forward or backward.  He was oriented to person but partially oriented to time.  He was intact to place.  With regard to thought process, there was an overabundance of ideas and looseness of associations.  He was preoccupied with one or two topics.  He had no delusions.  He understood the outcome of behavior.  His intelligence was average.  He partially understood he had a problem.  He has sleep impairment.  He has no hallucinations.  He does not have inappropriate behavior, does not have obsessive/ritualistic behavior, does not have panic attacks, does not have homicidal or suicidal thoughts, and his impulse control is good.  He is unable to perform daily living activities mainly due to physical and mental limitations.  His remote memory is mildly impaired, his recent memory is severely impaired and his immediate memory is normal.  He experiences recurrent and intrusive distressing recollections of events, has markedly diminished interest or participation in significant activities, and has difficulty falling or staying asleep.  He has irritability or outbursts of anger and has difficulty concentrating.  The examiner diagnosed anxiety disorder and cognitive disorder and assigned a GAF score of 55.  The examiner opined that his cognitive limitations overshadow any other neuropsychiatric condition the Veteran might be exhibiting.  The examiner stated that the diagnoses were two separate and distinct entities with no relation to one another.  The examiner stated that even though the Veteran refers having some traumatic experiences during his military service, he does not meet the stressor criterion of response and persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness PTSD diagnostic criteria.  At present, there is no evidence to fulfill diagnostic criteria for PTSD.  His mood unstability is limited in his capacity to interact effectively on a sustained basis with others.  Social functioning in work situations involving interactions with the public, responding appropriately to persons in authority, or cooperative behaviors involving coworkers can be limited.  The Veteran's cognitive limitations limit his ability to sustain focused concentration sufficiently long to permit the timely and appropriate completion of tasks commonly found in work settings, as well as adaptive activities such as paying bills and maintaining a residence independent of supervision at present.  

As detailed, the Veteran's PTSD is currently rated 30 percent disabling; however, this disability is complicated by the fact that the Veteran also suffers from major depressive disorder, Parkinson's disease, and cognitive memory disorder, thought to be possibly dementia or Alzheimer's disease.  As detailed, at the most recent VA examination, the examiner found no evidence of PTSD, and determined that his cognitive limitations overshadowed his neuropsychiatric condition.  The fact remains, however, that during the course of this appeal dating back to June 2003, some examiners have diagnosed PTSD and have attributed some of his symptomatology to his service-connected PTSD.  Upon review of the objective findings and subjective complaints of record, it is clear that the Veteran's PTSD results in significant impairment of functioning.  As detailed hereinabove, the Veteran has consistently sought VA treatment for his mental disorders and cognitive impairment.  The Veteran has reported sleep problems, nightmares, flashbacks, and occasional visual hallucinations associated with his PTSD, and there have been objective findings of depressed or anxious mood and constricted affect.  Although the examiners have generally found no suicidal or homicidal ideation on objective examination, in or about July 2008 he attempted suicide by overdosing on medications due to experiencing multiple conflicts with his spouse and family.  Shortly thereafter, he reported regretting his actions and denied any suicidal ideation.  Also, while the Veteran has mainly denied auditory and visual hallucinations, on a few occasions he reported visual hallucinations at night.  Upon review of the VA outpatient and private treatment records on file and VA examination reports on file, the evidence leads the Board to conclude that the disability picture resulting from his PTSD approximates occupational and social impairment with deficiencies with reduced reliability and productivity so as to warrant a 50 percent disability rating, during the entire course of appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board acknowledges that not all of the criteria for a 50 percent rating were met during the appeal period; however, as noted earlier, the listed criteria are examples of the types and degree of the symptoms.  

The Board has determined, however, that after reviewing the entire evidence of record, to include the VA examination reports and the entirety of the VA outpatient treatment and private treatment records on file, the Board is compelled to find that a disability rating in excess of 50 percent is not warranted.  As detailed, the Veteran's PTSD is essentially manifested by anxiety, irritability, sleep problems, and nightmares, with sporadic visual hallucinations and flashbacks.  Nevertheless, the treatment records from private and VA examiners do not reveal occupational and social impairment with deficiencies in most areas due to PTSD symptoms listed in the schedular criteria for a 70 percent rating (outlined above).  As detailed, there have been objective findings of impaired insight and judgment related to his cognitive disorder, and impaired memory, concentration, alertness, and orientation due his cognitive disorder.  But these symptoms have not been associated with his PTSD.  There have been no demonstrated obsessional rituals which interfere with his routine activities; his speech is not intermittently illogical, obscure, or irrelevant; there has been no demonstrated near-continuous panic or depression to a degree affecting his ability to function independently, appropriately and effectively; there is no indication of spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  He has a good relationship with his children and while he has problems with his spouse, these problems appear to be related to her state-of-mind and possible mental issues, and her frustration with his cognitive problems.  The demonstrated symptomatology consistently reflects that the Veteran's PTSD is manifested by moderate to severe difficulty in social and occupational functioning.  Indeed, the Veteran has consistently been able to establish rapport with examiners, and any confusion or diminished insight, orientation or judgment are related to his cognitive disorder.  In consideration of the subjective and objective symptomatology of record, the Veteran's PTSD is not indicative of occupational and social impairment rising to the level required for a 70 percent disability rating under the rating criteria.

Throughout the course of the appeal, VA examiners have assigned GAF scores ranging from 40 to 60 in contemplation of his PTSD, major depressive disorder, and cognitive disorders.  None of the examiners have specifically attributed his cognitive limitations to his PTSD, but rather due to his age, Parkinson's disease, possible dementia, or possible Alzheimer's disease.  A GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Nevertheless, it is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  While acknowledging that a GAF 40 contemplates some impairment in reality testing or communications or major impairment in several area, this level of disability has not been attributed to PTSD.  A preponderance of the medical evidence suggests that such manifestations are due to his cognitive impairment.  The Board finds that regardless of the fluctuations in the Veteran's mood, anxiety, and irritability, the demonstrated symptomatology and objective characteristics described due to his PTSD do not meet the criteria for a 70 percent disability rating.

Consideration of the observations and examinations of the Veteran fully support a finding that the criteria for a rating in excess of the 50 percent disability rating are not met.  A disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Thus, the objective characteristics described do not meet the criteria for a 70 percent disability rating.  

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected PTSD reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's psychiatric condition is productive of total occupational impairment, and the evidence does not show that that the disorder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

PTSD is the Veteran's sole service-connected disability, rated 50 percent disabling from June 20, 2003.  Thus, his disability does not meet the percentage requirements of 38 C.F.R. § 4.16(a).  Thus, the issue is whether an extra-schedular rating is for consideration due to the Veteran's inability to secure or follow a substantially gainful occupation due to her service-connected disabilities.  38 C.F.R. § 4.16(b).  

The evidence of record reflects that the Veteran was self-employed until 1989 and he asserts that he stopped working due to his PTSD.  As detailed, however, in addition to his treatment for PTSD, the Veteran has been treated for a cognitive disorder, due to age, dementia, or Alzheimer's for many years.  A September 2003 VA examination report reflects the Veteran's assertions that he had to stop working due to not doing business right as he was not able to do his accounting and he was getting lost and disoriented.  He complained of forgetting many things and poor memory.  As detailed, the treatment records and VA examination reports consistently reflect issues with memory, fair to impaired judgment and insight, and only partial orientation to time and place, all due to his cognitive disorder.  

The August 2011 VA examiner opined that he did not have total occupational impairment due to his PTSD.  The examiner explained that his cognitive limitations limit his ability to sustain focused concentration sufficiently long to permit the timely and appropriate completion of tasks commonly found in work settings, as well as adaptive activities such as paying bills and maintain a residence independent of supervision.  

The Board acknowledges a March 1998 opinion which indicates that in the last years the "nerves problem" had been exacerbating to the point that it had created a complete disability to work.  However, such opinion does not contain a clear rationale for the opinion, does not describe the symptomatology associated with his "nerves problem," and does not adequately consider symptoms associated with his PTSD, major depressive disorder, and cognitive disorder.  Thus, such opinion is entitled to limited probative weight.

Based on a review of the entire evidence of record, to include the lay statements of the Veteran and medical evidence of record, the Board finds that while it is clear that the Veteran continues to suffer as a result of his service-connected PTSD, the probative evidence is against a finding that he is unemployable due to his PTSD.  As detailed, per the Veteran's own admission he stopped working in 1989 due to memory and concentration problems.  Such contention is supported by the August 2011 VA opinion which reflects that his unemployability issues are due to his cognitive limitations that are not due to his PTSD.  

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD is of such severity as to preclude substantially gainful employment.  Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disability renders him unemployable.  The evidence in not in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Entitlement to a disability rating of 50 percent for PTSD is granted, subject to controlling regulations applicable to the payment of monetary awards.

Entitlement to a TDIU is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


